Citation Nr: 0334860	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-05 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board also notes that the veteran filed an claim for a 
higher rating for diabetes mellitus in May 2002.  This claim 
apparently is still under consideration by the RO.  


REMAND

In a VA Form 9 submitted in August 2002, the veteran 
requested a Board hearing at the RO.  The record reflects 
that the requested hearing was not scheduled and that the 
veteran has not withdrawn his request for a hearing.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
Board hearing at the RO in accordance 
with the docket number of his appeal.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




